Opinión concurrente emitida por la
Juez Asociada Señora Naveira de Rodón.
Debido a las circunstancias específicas del caso de autos, concurrimos con el resultado. Sin embargo, la preocu-pación que sentimos ante el problema, cada día en au-mento, de la violencia contra la mujer no nos permite estar de acuerdo con la mayoría de los integrantes de este Tribunal y nos obliga a expresarnos. Como señalara el Honorable Juez Asociado Señor Hernández Denton en su opi-nión disidente en Pueblo v. Lacroix Correa, 127 D.P.R. 557, 565 (1990):
Un estudio psicográfíco realizado sobre la mujer puertorri-queña revela que el problema que la mayoría de las encuesta-das identifica como más severo es la violencia conyugal. Un 58% de las mujeres así lo manifestó. McCann-Erickson, Una Mujer, Mil Caras, Estudio psicográfíco de la mujer puertorri-queña, 1990, pág. 22.
Al tomar en consideración los niveles a los que han llegado las estadísticas sobre la violencia doméstica, este porcentaje no nos deb[e] sorprender. Según se desprende de los informes de la Policía de Puerto Rico de noviembre de 1989 a mayo de 1990, se han informado 7,806 incidentes de violencia doméstica. Y. Zayas, La Ley Núm. 54 y la protección de la familia puertorri-queña, Ponencia al Sexto Congreso Internacional sobre Dere-cho de Familia, 18 de octubre de 1990. Además, de los informes de la Comisión para la Asuntos de la Mujer se desprende que el *948año pasado 83.88% de los casos de violencia contra la mujer ocurrieron a manos de sus esposos o compañeros.
Aun cuando reconocemos que se ha aprobado legislación para remediar y proteger a la mujer que es objeto de vio-lencia doméstica, no obstante reconocemos que los esfuer-zos para tratar de erradicar este mal social no le competen exclusivamente a la Rama Legislativa. Necesariamente tiene que haber un esfuerzo en conjunto de las tres ramas de gobierno —Ejecutiva, Legislativa y Judicial— encami-nado a asumir la responsabilidad que la magnitud del pro-blema requiere. Así lo expresamos en Pueblo v. Esmurria Rosario, 117 D.P.R. 884, 893-894 (1986), voto particular:
Los jueces somos la última autoridad en el sistema judicial. Si no logramos manejar los casos de violencia, en este caso en específico contra la mujer, con el enfoque e interés judicial apro-piados, corremos el peligro de hacer que estos crímenes sean considerados como algo trivial e insignificante. Por tales moti-vos, los jueces no podemos ignorar la seriedad de estos críme-nes, en particular, los cometidos contra las mujeres. Restarles importancia limitaría la efectividad de la intervención judicial en este tipo de casos y agravaría un ya ingente problema social.
Así, pues, le compete a la Rama Legislativa aprobar las leyes, a la Rama Ejecutiva ponerlas en vigor y a la Rama Judicial interpretarlas. Nosotros, como Jueces poseedores de la última autoridad en el sistema judicial, tenemos el deber moral de no abstraemos de la realidad social al in-terpretar las leyes. También tenemos que fortalecer la con-fianza, un tanto perdida, que una víctima de maltrato tiene en las instituciones judiciales. Es dentro de este con-texto que debemos considerar la teoría del “síndrome de mujer maltratada” como parte de la legítima defensa.
Como señala la opinión mayoritaria, se ha definido el término “mujer maltratada” como aquella que permanece en una relación en la cual su pareja la agrede de forma *949cíclica y repetitiva(1) Este ciclo de maltrato se desarrolla a través de tres (3) fases diferentes. La primera se caracte-riza por pequeños incidentes de maltrato que aumentan al pasar del tiempo. La mujer permanece pasiva, aunque trata de controlar o limitar el comportamiento abusivo del opresor. La segunda fase es el incidente de maltrato como tal. Se caracteriza por un acto de violencia en que el agre-sor pierde el control y la mujer se siente impotente para detener la agresión. La tercera y última fase comienza al cesar la violencia. El agresor siente remordimiento por su comportamiento y ruega por el perdón de su víctima. Al ella perdonarlo, comienza un período de calma. Si se repite este ciclo una segunda vez, se clasifica la mujer como “maltratada”. (2)
El “síndrome de mujer maltratada” se ha definido como el conjunto de características específicas y los efectos del maltrato o abuso en la mujer.(3) Sin embargo, debemos se-ñalar que no toda mujer maltratada sufre de este síndrome. Solamente aquellas que padecen esta condición son incapaces de responder de forma efectiva a los episo-dios de violencia por parte de su pareja, sintiéndose de este modo atrapadas en dicha situación.(4)
De otra parte, para que prospere la legítima defensa se exige la concurrencia de varios requisitos. Primero, que el acusado demuestre que tenía motivos fundados para creer que estaba en inminente peligro de muerte o grave daño corporal. Segundo, que haya necesidad racional del medio *950utilizado para impedir o repeler el daño. Tercero, que no haya provocación de parte del que invócala defensa. Cuarto, que no infligió más daño que el necesario para re-peler o evitar la agresión.(5)
Como correctamente señala la opinión mayoritaria, se ha invocado en los últimos años el “síndrome de mujer mal-tratada” para evaluar si la acusada actuó o no en forma prudente y razonable al quitarle la vida a su víctima. Este es el criterio objetivo, el cual requiere una “determinación de si una persona razonable en la posición del acusado, sabiendo lo que sabía y viendo lo que vio, crea necesario ultimar al agresor para evitar el daño”. Pueblo v. De Jesús Santana, 100 D.P.R. 791, 798 (1972). Dicho criterio no per-mite al juzgador de hechos considerar alguna caracterís-tica particular del acusado. El mismo, por lo tanto, resulta inadecuado al aplicarlo a una mujer maltratada, ya que no permite al juzgador de hechos considerar la experiencia personal de la mujer en una reiterada relación abusiva.(6) Como este criterio no toma en consideración los efectos de la violencia ni los avisos o amenazas de violencia futura, los tribunales que han reconocido las circunstancias de una mujer maltratada han adoptado un criterio denomi-nado “subjetivo”,(7) que es más amplio que el objetivo. Al amparo de esta posición, los tribunales deben permitir al juzgador de los hechos determinar si las circunstancias son suficientes para inducir a la acusada a creer honesta y ra-zonablemente que tenía que hacer uso de la fuerza para defenderse del inminente daño.(8) El fundamento para sos-tener esto es que la conducta de la mujer maltratada debe *951ser evaluada a base de un criterio que contemple las cir-cunstancias que dieron lugar a su comportamiento(9)
La evidencia sobre el “síndrome de mujer maltratada” se trae mediante prueba pericial, cuyo propósito principal es explicar la realidad de este síndrome, de tal manera qtie el juzgador de los hechos pueda decidir , si la acusada tenía justificación al actuar en defensa propia.(10) Esta posición reconoce la necesidad de romper con el esquema tradicio-nal interpretativo de la legítima defensa.
En Pueblo v. Martínez Solís, 128 D.P.R. 135 (1991), ya liberalizamos un poco los criterios tradicionales de la de-fensa propia al considerar el hecho de que un acusado te-nía conocimiento previo del carácter violento de la víctima en un caso en que éste invocaba la legítima defensa. Allí se buscaba justificar la conducta del acusado a la luz de su estado mental. El conocimiento previo del carácter violento de la víctima era medular para poder justificar la alegación de legítima defensa, por lo que se permitió la presentación de evidencia sobre actos previos específicos de la víctima. El propósito era probar el conocimiento que el acusado te-nía sobre el carácter de la víctima y, por ende, la razonabi-lidad de su conducta conforme al temor que le pudo produ-cir la confrontación con la víctima, a la luz del conocimiento que éste tenía de su carácter.
En los casos de la mujer maltratada se justifica aplicar el criterio subjetivo de razonabilidad al determinar si pro-cede o no la legítima defensa. El interpretar la legítima defensa bajo esta nueva perspectiva requiere que liberali-cemos su aplicación a la luz de las complejas situaciones en que se encuentra una víctima de maltrato. Una mujer mal-tratada, aunque actúe en defensa propia, frecuentemente lo hace de una manera que no enmarca dentro de los ele-mentos y conceptos tradicionales de esta defensa. No reco-nocer, en el caso de la mujer maltratada, el elemento sub-*952jetivo del criterio de razonabilidad, equivale a ignorar la realidad y negarle a ésta el derecho a defender su vida o integridad corporal.(11) No podemos suscribir esta posición.

(1) W.W. Steele, Jr. y C.W. Sigman, Reexamining the Doctrine of Self Defense to Accommodate Battered Women, 18 (Núm. 2) Am. J. Crim. Law 169, 170 (1991).


(2) Steele y Sigman, supra, págs. 170-171; V. Mikesell Mather, The Skeleton in the Closet: The Battered Woman Syndrome, Self-Defense, and Expert Testimony, 39 (Núm. 2) Mercer L. Rev. 545, 553 (1988).


(3) M.R. Mahoney, Legal Images of Battered Women: Redefining the Issue of Separation, 90 (Núm. 1) Mich. L. Rev. 2, 36-37 (1991).


(4) Mahoney, supra, pág. 37


(5) D. Nevares-Muñiz, Derecho Penal Puertorriqueño: Parte General, Hato Rey, Inst. Desarrollo del Derecho, 1983, pág. 193..


(6) Steele y Sigman, supra, págs. 175-176.


(7) Íd.; State v. Leidholm, 334 N.W.2d 811, 820 (1983); M.J. Willowghby, Rendering Each Woman Her Due: Can a Battered Woman Claim Self-Defense when She Kills her Sleeping Batterer? 38 (Núm. 1) Urdv. Kan. L. Rev. 169, 189-191 (1989).


(8) Steele y Sigman, supra, págs. 176-177.


(9) Íd.


(10) Steele y Sigman, supra, pág. 184.


(11) Steele y Sigman, supra, pág. 185.